

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
13th day of March, 2008, by and between Rubicon Real Estate and Mortgages, Inc.,
a California corporation (“RREM”), and Craig Triance (“Triance”).


W I T N E S S E T H:


WHEREAS, RREM is a wholly-owned subsidiary of Rubicon Financial Incorporated
(“RBCF”), a publicly traded Delaware corporation with a principal place of
business at 19200 Von Karman Ave., Suite 350, Irvine, California 92612.


WHEREAS, the officers, managers and/or directors of RREM and RBCF are of the
opinion that Triance has education, experience and/or expertise which is of
value to RREM and its stockholders, and


WHEREAS, RREM and Triance desire to enter into this Employment Agreement,
pursuant to which Triance shall be employed by RREM, to set forth the respective
rights, duties and obligations of the parties hereto.


NOW THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
the parties hereto acknowledge, RREM and Triance agree as follows:



 
1.
EMPLOYMENT: RREM hereby agrees to employ Triance and Triance hereby accepts such
employment, upon the terms and conditions hereinafter set forth.




 
2.
TERM: For purposes of this Agreement, “Term” shall mean the original term (as
defined in Section 2.1 below), if Renewal Term is initiated, then “Term” shall
mean the renewal term period.




 
2.1
Original Term. The Term of this Agreement shall commence on March 15, 2008 and
expire on March 31, 2009 unless sooner terminated pursuant to the terms and
provisions herein stated.




 
2.2
Renewal. At any time prior to the expiration of the Original Term, as stated
above, RREM and Triance may, by mutual written agreement, extend Triance’s
employment under the terms of this Agreement for such additional periods as they
may agree.




3.
COMPENSATION:




 
3.1
Salary. RREM shall pay Triance a base salary of Eight Thousand Dollars ($8,000)
per month during the Original Term of this Agreement. Such salary shall be
payable in accordance with RREM’s normal policies but in no event less often
than semi-monthly (the “Salary”).

 
 
 

--------------------------------------------------------------------------------

 
 

 
3.2
Stock Option Plan/Stock Purchase Plan. Triance shall also be eligible to
participate in RBCF’s Stock Option Plans and Stock Purchase Plans, if any,
during the Term of this Agreement.




4.
TRIANCE BENEFITS:




 
4.1
General Benefits. Triance shall be entitled to receive or participate in all
benefit plans and programs of RREM and/or RBCF currently existing or hereafter
made available to executives or senior management of RREM and/or RBCF, including
but not limited to, medical insurance, dental insurance, pension and profit
sharing plans, 401(k) plans, incentive savings plans, stock option plans, group
life insurance, and other fringe benefits.




 
4.2
Vacation. Triance shall be entitled during each twelve (12) month period during
the Term of this Agreement to a vacation of two (2) weeks during which time
Triance’s compensation will be paid in full. Unused days of vacation will be
compensated in accordance with RREM’s policy as established by RREM from time to
time. Triance may take the vacation periods at any time during the year as long
as Triance schedules time off as to not create hardship on RREM. In addition,
Triance shall have such other days off as shall be determined by RREM and shall
be entitled to paid sick leave and paid holidays in accordance with RREM’s
policy.




5.
DUTIES/SERVICE:




 
5.1
Position. Triance is employed as CEO/President and a nominated Member of the
Board of Directors RREM and shall perform such services and duties as are
defined in Addendum A, Job Description, attached hereto, and as are normally
associated with such position, subject to the direction, supervision and rules
and regulations of RREM.




 
5.2
Place of Employment. The place of Triance’s employment and the performance of
Triance’s duties will be at RREM’s corporate headquarters or at such location as
agreed upon by RREM and Triance.




 
5.3
Extent of Services. Triance shall at all times and to the best of his ability
perform his duties and obligations under this Agreement in a reasonable manner
consistent with the interests of RREM. The precise services of Triance may be
extended or curtailed, from time to time at the discretion of RREM, and Triance
agrees to render such different and/or additional services of a similar nature
as may be assigned from time to time by RREM.

 
 
-2-

--------------------------------------------------------------------------------

 
 
5.3.1 Except as otherwise agreed by RREM and Triance in writing, it is expressly
understood and agreed that Triance’s employment is fulltime and of a critical
nature to the success of RREM and is therefore exclusive. Triance may not be
employed by other entities or otherwise perform duties and undertakings on
behalf of others or for his own interest unless pre-approved by the Board of
Directors. RREM acknowledges that Triance presently, or may in the future, serve
on the Board of Directors of other companies and such action shall not be a
breach of this section; provided, however, that such companies either: (a) are
listed on Addendum B, attached hereto; or (b) do not compete with RREM or
interfere with the performance of Triance’s duties pursuant to this Agreement,
as determined in the reasonable judgment of the Board of Directors.


5.3.2 Additionally, RREM recognizes that Triance has, or may have in the future,
non-passive equity positions in other companies, which either: (a) are listed on
Addendum B attached hereto; or (b) do not compete with RREM in the reasonable
judgment of the Board of Directors. RREM recognizes that such equity positions
may occasionally require some limited attention from Triance during normal
business hours. However, Triance agrees that if such time is considered
excessive by the Board of Directors, Triance shall be so advised and noticed by
RREM and Triance shall be required to make appropriate adjustments to ensure his
duties and obligations under this Agreement are fulfilled.



 
5.4
Licenses and Registrations. During the term of this Agreement, Triance shall
maintain in good standing all required licenses and registrations required for
the proper performance of his duties and functions.




 
6.
TERMINATION: The Term of this Agreement shall end upon its expiration pursuant
to Section 2 hereof, provided that this Agreement shall terminate prior to such
date: (a) upon Triance’s resignation, death or permanent disability or
incapacity; or (b) by RREM at any time for “Cause” (as defined in Section 6.4
below) or without Cause.




 
6.1
By Resignation. If Triance resigns with “Good Reason” (as defined below), this
Agreement shall terminate but, Triance shall continue to receive, for a
one-month period, Triance’s Salary payable in periodic installments on RREM’s
regular paydays, at the rate then in effect. For purposes of this Agreement,
“Good Reason” shall mean: (i) the assignment to Triance of duties substantially
and materially inconsistent with the position and nature of Triance’s
employment, the substantial and material reduction of the duties of Triance
which is inconsistent with the position and nature of Triance’s employment, or
the change of Triance’s title indicating a substantial and material change in
the position and nature of Triance’s employment; or (ii) a reduction in
compensation and benefits that would substantially diminish the aggregate value
of Triance’s compensation and benefits without Triance’s written consent. If
Triance resigns without Good Reason, Triance shall be entitled to receive
Triance’s Salary only through the date of such resignation.

 
 
-3-

--------------------------------------------------------------------------------

 
 

 
6.2
By Reason of Incapacity or Disability. If Triance becomes so incapacitated by
reason of accident, illness, or other disability that Triance is unable to carry
on substantially all of the normal duties and obligations of Triance under this
Agreement for a continuous period of thirty (30) days (the “Incapacity Period”),
this Agreement shall terminate. For purposes of the foregoing, Triance’s
permanent disability or incapacity shall be determined in accordance with RREM’s
disability insurance policy, if such a policy is then in effect, or if no such
policy is then in effect, such permanent disability or incapacity shall be
determined by RREM’s Board of Directors in its good faith judgment based upon
Triance’s inability to perform normal and reasonable duties and obligations.




 
6.3
By Reason of Death. If Triance dies during the Term of this Agreement, RREM
shall pay to the estate of Triance any earned Salary only through the date of
Triance’s death. Other death benefits, if any, will be determined in accordance
with the terms of RREM’s benefit plans and programs.




 
6.4
For Cause. If the Term of this Agreement is terminated by RREM for Cause Triance
shall be entitled to receive Triance’s Salary only through the date of
termination. However, if a dispute arises between RREM and Triance that is not
resolved within sixty (60) days and neither party initiates arbitration
proceedings pursuant to Section 14.8, RREM shall have the option to pay Triance
the lump sum of two (2) months base of Triance’s Salary at the time of
termination (the “Severance Payment”) rather than Triance’s Salary through the
date of termination. Such determination to pay the Severance Payment in lieu of
Triance’s Salary shall be made in the reasonable judgment of the Board of
Directors. If RREM elects to make a payment to Triance of the Severance Payment,
the parties hereto agree that such payment shall be Triance’s complete and
exclusive remedy for such a termination for Cause. For purposes of this
Agreement, “Cause” shall mean: (i) any act of dishonesty or fraud with respect
to RREM; (ii) the commission by Triance of a felony, a crime involving moral
turpitude or other act causing material harm to RREM’s standing and reputation;
(iii) Triance’s continued material failure to perform Triance’s duties to RREM
after ten (10) days’ written notice thereof to Triance; (iv) any “back-dooring”
set forth in Section 6.6 below; or (v) gross negligence or willful misconduct by
Triance with respect to RREM. RREM shall provide Triance, within ten (10) days
of becoming aware of a “For Cause” breach, written notice, which shall include
written documentation, if any, of the “For Cause” breach, as defined above. Upon
receipt of the written notice, Triance shall have ten (10) days to respond to
RREM’s notice and attempt to cure or resolve the “For Cause” breach.

 
 
-4-

--------------------------------------------------------------------------------

 
 

 
6.5
Without Cause. If, during the Term of this Agreement, RREM terminates Triance’s
employment without Cause, Triance shall be entitled to receive, for a two-month
period, Triance’s Base Salary, payable in periodic installments on RREM’s
regular paydays, at the rate then in effect.




 
6.6
Back-Dooring. Triance hereby acknowledges and agrees that all loans and other
potential transactions or contacts established with potential customers of RREM
during Triance’s employment hereby are assumed to be the result of RREM’s lead
system. Further, leads Triance establishes through any sort of “call-in” or
referral from RREM, RBCF or their respective Affiliates, including leads from
supplier’s, vendors or associates of RREM, RBCF or their respective Affiliates,
would be considered a RREM lead. Triance shall not take, refer or in any way
transfer a RREM lead or in any way personally profit from a RREM lead, other
than as set forth in this Agreement. Any violation of this provision shall be
grounds for immediate termination For Cause and may be considered embezzlement
by law.




 
7.
Trade Secrets and Confidentiality:




 
7.1
Nondisclosure. Without the prior written consent of RREM, Triance shall not, at
any time, either during or after the term of this Agreement, directly or
indirectly, divulge or disclose to any person, firm, association, or
corporation, or use for Triance’s own benefit, gain, or otherwise, any customer
lists, plans, products, data, sales leads and related data, or any other trade
secrets or confidential materials or like information (collectively referred to
as the “Confidential Information”) of RREM and/or its Affiliates, as hereinafter
defined, it being the intent of RREM, with which intent Triance hereby agrees,
to restrict Triance from disseminating or using any like information that is
unpublished or not readily available to the general public.




 
7.1.1
Definition of Affiliate. For purposes of this Agreement, the term “Affiliate”
shall mean any entity, individual, firm, or corporation, directly or indirectly,
through one or more intermediaries, controlling controlled by, or under common
control with RREM.




 
7.2
Return of Property. Upon the termination of this Agreement, Triance shall
deliver to RREM all lists, books, records, data, and other information
(including all copies thereof in whatever form or media) of every kind relating
to or connected with RREM or its Affiliates and their activities, business and
customers.

 
 
-5-

--------------------------------------------------------------------------------

 
 

 
7.3
Notice of Compelled Disclosure. If, at any time, Triance becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand, or similar process or otherwise) to disclose any of the
Confidential Information, Triance shall provide RREM with prompt, prior written
notice of such requirement so that RREM may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Agreement. In
the event that such protective order or other remedy is not obtained, that RREM
waives compliance with the provisions hereof, Triance agrees to furnish only
that portion of the Confidential Information which Triance is advised by written
opinion of counsel is legally required and exercise Triance’s best efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information. In any event, Triance shall not oppose action by RREM to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.




 
7.4
Assurance of Compliance. Triance agrees to represent to RREM, in writing, at any
time that RREM so request, that Triance has complied with the provisions of this
section, or any other section of this Agreement.




 
8.
RETURN OF RREM PROPERTY: Triance agrees that upon any termination of his
employment, Triance shall return to RREM within a reasonable time not to exceed
two (2) weeks, any of RREM’s property in his possession or under his control,
including but not limited to, computer/office automation equipment, records and
names, addresses, and other information with regard to customers or potential
customers of RREM with whom Triance has had contact or done business.




 
9.
NON-COMPETITION: For a period of one (1) year after the termination of this
Agreement, Triance expressly covenants and agrees that he will not and will not
attempt to, without the prior written consent of RBCF and RREM, directly or
indirectly own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing, or control of, or be associated as
an officer, director, employee, agent, partner, principal, representative,
consultant, or otherwise with, or use or permit his name to be used in
connection with, any line of business or enterprise that competes with RREM,
RBCF or each of their respective Affiliates (as defined herein) in any business
of RREM, RBCF or their respective Affiliates, existing or proposed, wherever
located, provided that Triance shall not be prohibited from owning, directly or
indirectly, less than one percent (1%) of the outstanding shares of any
corporation, the shares of which are traded on a National Securities Exchange or
in the over-the-counter markets. This Section shall not apply to the companies
identified in Attachment B.

 
 
-6-

--------------------------------------------------------------------------------

 
 

 
10.
NO INTERFERENCE: For a period of two (2) years after the termination of this
Agreement, Triance expressly covenants and agrees that he will not and will not
attempt to, without the prior written consent of RBCF and RREM, directly or
indirectly interfere with or disrupt or attempt to interfere with or disrupt or
take any action that could be reasonably expected to interfere with or disrupt
any past or present or prospective relationship, contractual or otherwise,
between RREM, RBCF and/or any of their respective Affiliates, and any customer,
insurance company, mortgage company, financial services company, supplier, sales
representative, or agent or employee of RREM, RBCF or any of their respective
Affiliates. This Section shall not apply to the companies identified in
Attachment B.




 
11.
NON-SOLICITATION; AGREEMENT NOT TO HIRE: Triance understands and appreciates
that RREM and RBCF invest a tremendous amount of time, energy, resources and
expertise in the training and education of their respective employees and
subcontractors to be able to provide services to clients. Further, Triance
understands that in the event an employee or subcontractor of RREM, RBCF or any
of their respective Affiliates is enticed to leave, then RREM shall be damaged
in an amount the Parties are not capable of calculating at the present time.
Therefore, Triance agrees not to offer employment or subcontractor status to any
employee or subcontractor of RREM, RBCF or their respective Affiliates, nor to
allow any person or entity known to Triance to offer such employment or
subcontractor status with Triance or any other concern, venture or entity with
whom Triance may be employed by, associated or hold a financial stake in, for a
period of three (3) years from the date of expiration or termination of this
Agreement. Further, in the event an employee or subcontractor of RREM, RBCF or
their respective Affiliates leaves the employ of, dissolves or breaks
association with RREM, RBCF or their respective Affiliates and subsequently
establishes employment or an association of any kind with another financial
services company, investment banking or other type of competing firm of RREM,
RBCF or their respective Affiliates, Triance agrees not to do business with such
other competing firm for a period of three (3) years from the date of expiration
or termination of this Agreement.




 
12.
RELATIONSHIP OF PARTIES: The parties intend that this Agreement create an
Employee-Employer relationship between the parties.




13.
NOTICES: All notices, required and demands and other communications hereunder
must be in writing and shall be deemed to have been duly given when personally
delivered or when placed in the United States Mail and forwarded by Registered
or Certified Mail, Return Receipt Requested, postage prepaid, or when forwarded
via reputable overnight carrier, addressed to the party to whom such notices is
being given at the following address: 



As to RREM:
Rubicon Real Estate and Mortgages, Inc.
 
19200 Von Karman, Suite 350
 
Irvine, CA 92612
 
Attn: Chief Executive Officer

 
 
-7-

--------------------------------------------------------------------------------

 
 
As to Triance:
Craig Triance
 
425 E. Arrow Hwy., #713
 
Glendora, CA 91740

 
Address Change: Any party may change the address (as) at which notices to it or
him, as the case may be, are to be sent by giving the notice of such change to
the other parties in accordance with this Section 13.



14.
MISCELLANEOUS:




 
14.1
Entire Agreement. This Agreement and the Addendums hereto contain the entire
agreement of the parties. This Agreement may not be altered, amended or modified
except in writing duly executed by the parties.




 
14.2
Assignment. Neither party, without the written consent of the other party, can
assign this Agreement.




 
14.3
Binding. This Agreement shall be binding upon and inure to the benefit of the
parties, their personal representative, successors and assigns.




 
14.4
No Waiver. The waiver of the breach of any covenant or condition herein shall in
no way operate as a continuing or permanent waiver of the same or similar
covenant or condition.




 
14.5
Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way. The parties hereto agree
to replace any invalid provision with at valid provision which most closely
approximates the intent of the invalid provision.




 
14.6
Interpretation. This Agreement shall not be construed more strongly against any
party hereto regardless of which party may have been more responsible for the
preparation of Agreement.




 
14.7
Governing Law. This Agreement shall be governed by and construed under the laws
of the State of California, without reference to the choice of law principles
thereof.

 
 
-8-

--------------------------------------------------------------------------------

 
 

 
14.8
Arbitration.




 
14.8.1
Any controversy, dispute or claim of whatever nature in any way arising out of
or relating to Triance’s employment with RREM, including, without limitation
(except as expressly excluded below in Section 14.8.2) any claims or disputes by
Triance against RREM, or by RREM against Triance, concerning, arising out of or
relating to the separation of that employment; any other adverse personnel
action by RREM; any federal, state or local law, statute or regulation
prohibiting employment discrimination or harassment; any public policy; any RREM
disciplinary action; any RREM decision regarding a RREM policy or practice,
including but not limited to Triance’s compensation or other benefits; and any
other claim for personal, emotional, physical or economic injury (individually
or collectively, “Covered Claims”) shall be resolved, at the request of any
party to this Agreement, by final and binding arbitration in Orange County,
California before Judicial Arbitration Mediation Services (“JAMS”) in accordance
with JAMS’ then-current policies and procedures for arbitration of employment
disputes.




 
14.8.2
The only claims or disputes excluded from binding arbitration under this
Agreement are the following: any claim by Triance for workers’ compensation
benefits or for benefits under a RREM plan that provides its own arbitration
procedure; and any claim by either party for equitable relief, including but not
limited to, a temporary restraining order, preliminary injunction or permanent
injunction against the other party.




 
14.8.3
This agreement to submit all Covered Claims to binding arbitration in no way
alters the exclusivity of Triance’s remedy under Section 6.5 in the event of any
termination without Cause or the exclusivity of Triance’s remedy under
Section 6.4 in the event of any termination with Cause, and does not require
RREM to provide Triance with any type of progressive discipline.




 
14.9
Titles. Titles to the sections of this Agreement are solely for the convenience
of the parties and shall not be used to explain, modify, simplify, or aid in the
interpretation of the provisions of this Agreement.




 
14.10
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but together which shall constitute one and the
same instrument.

 
(BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK)



SIGNATURE PAGE TO FOLLOW
 
 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.



RREM:
Rubicon Real Estate and Mortgages, Inc.
 
a California corporation
       
By: 
/s/ Monica Cuenca
   
Monica Cuenca, COO
     
Triance:
           
By:
/s/ Craig Triance
   
Craig Triance

 
 
-10-

--------------------------------------------------------------------------------

 

ADDENDUM A


Job Description for Craig Triance


Job Title:
CEO/President
Department:
Executive
Reports To:
Board of Directors


ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned.


Investments:

 
·
Spearheads potential real estate investments e.g., distressed properties, land
purchase opportunities.



On the Real Estate Division: 

 
·
Spearheads Marketing.

 
·
Co-ordinates open house inspections for prospective clients.

 
·
Co-ordinates open house for current listings.

 
·
Co-ordinates inspection reports and other essential requirements with both
buyers and sellers to prepare the house for contract date closing.

 
·
Co-ordinates final walk through with client.



On the Mortgage Loan Division:

 
·
Originates client loans.

 
·
Co-ordinates with lenders to price the loan.

 
·
Co-ordinates with the clients to sell the loan.

 
·
Negotiates the best terms with the lender on behalf of the client.

 
·
Schedules the final loan doc signings with the client to respond to open
questions.



General:

 
·
In addition to the above, the President shall take direction and perform
additional responsibilities as may be assigned by the CEO.

 
 
 

--------------------------------------------------------------------------------

 

ADDENDUM B
Approved Non-Rubicon Real Estate and Mortgages, Inc.
Business Activity Exemptions


Description of Business Activity 



 
1.
Cambridge Financial Consultants LLC
9660 Flair Dr. #498
El Monte, CA 91731

CFL – 603C618

 
 
 

--------------------------------------------------------------------------------

 
 